DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention Ⅰ (claims 1–19) is acknowledged. Applicant timely traversed the restriction (election) requirement in the reply filed on Dec.15, 2020.
Claim Objections
Claim 12 recites:
“12. The filter element of claim 1, wherein the wherein the clamp projection and the pivot projection are located on opposite sides of the frame.” Emphasis added.

Claim 12 is objected to because the phrase “wherein the wherein the” has a typo. 
For the purpose of examination, Claim 12 is interpreted as:
“12. The filter element of claim 1, wherein the 

Claim 13 recites:
“13. The filter element of claim l, wherein the clamp projection comprises a block member defining and undercut to provide a handle structure configured for grasping” Emphasis added.

Claim 13 is objected to because the phrase “defining and undercut” has a typo.
For the purpose of examination, Claim 13 is interpreted as:
“13. The filter element of claim l, wherein the clamp projection comprises a block member defining an undercut to provide a handle structure configured for grasping”

Appropriate correction is required.
Drawings
Different Numbers for Same Part
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "52" and "58" have both been used to designate “media pack”. Spec. dated Feb. 04, 2019 (“Spec.”), [0091].
Corrected Drawings required
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5
Claim 1 recites: 
“1. A filter element, comprising:
a filter media pack having an inlet end, an outlet end and an outer periphery extending between the inlet end and the outlet end, the inlet end and the outlet end being separated along a central axis:
a frame supporting the filter media pack, the frame including a pivot projection and a clamp projection in spaced apart relationship, the pivot projection and the clamp projection projecting outwardly away from the outer periphery, 
a housing seal supported by the frame surrounding the central axis:
wherein the clamp projection defines a non-linear bearing surface extending in a direction transverse to the central axis, with the nonlinear bearing surface being arranged relative to the pivot projection to cooperate for receiving forces in an axial direction of the central axis.”

Claim 2 recites:
“2. The device according to Claim 1, wherein the through-openings of the first and of the second structural element are arranged with respect to one another such that through-flowing booth air is guided such that an inertial filter effect occurs.” 

Claim 5 recites:
“5. The filter element of claim 2, wherein the at least guide projection comprises a pair of guide projections projecting outwardly away from the outer periphery along opposed sides of the first sidewalls, the guide projections being in the form of slide followers located to be adapted to slide along a housing rail surface.” Emphasis added.

Claim 5 is indefinite because the phrase “the at least guide projection” lacks antecedent basis as Claim 2 does not recite a limitation of “at least a guide projection”. Claim 4 introduces that feature of “at least a guide projection” as Claim 4 requires that “the filter element of claim 2, 
Therefore, for the purpose of examination, Claim 5 is interpreted as:
“5. The filter element of claim 4, wherein the at least guide projection comprises a pair of guide projections projecting outwardly away from the outer periphery along opposed sides of the first sidewalls, the guide projections being in the form of slide followers located to be adapted to slide along a housing rail surface.”

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1–2, 4–5, 7, 12, 17 and 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widerski et al., US 2008/0250763 (“Widerski”). Claims 9–10 are rejected under 35 U.S.C. 103 as being obvious over Widerski. Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Widerski in view of Cross, US 8,882,874 (“Cross”). Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Widerski in view of Kaufmann et al., WO 2017/133797 (“Kaufmann”)1. Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Widerski in view of Gieseke et al., US 2019/0046915 (“Gieseke”).  Claims 11 and 13–16 and 18 are rejected under 35 U.S.C. 103 as being obvious over Widerski in view of Ackermann et al., US 8,246,702 (“Ackermann”).
Regarding Claim 1, Widerski teaches the limitation of the claim: 
“A filter element (air cleaner assembly 400, Widerski Fig. 28, [0165]), comprising:
a filter media pack (filter media pack 235, id. at Fig. 10, [0107])  having an inlet end (inlet 407, id. at Fig. 28, [0160]) an outlet end (outlet 408, id. at Fig. 28, [0160]) and an outer periphery extending between the inlet end and the outlet end (housing 402 extending between inlet 407 to outlet 408, id. at Fig. 28, [0097]), the inlet end and the outlet end being separated along a central axis (the inlet 407 and the outlet 408 being separated along a central axis 231, id. at  annotated Fig. 28 and Fig. 10, [0105]2);
a frame supporting the filter media pack (the frame that supports filter media pack 235 which is unlabeled in the reference, but referenced by element 205 for the purpose of this office action, id. at Fig. 10, [0096]) the frame including a pivot projection (downwardly projecting id. at Fig. 28, [0161]) and a clamp projection (handle 440 id. at Fig. 33, [0167]) in spaced apart relationship (downwardly projecting arrangement 415 and handle 440 are in space apart relationship as shown in id. at Fig. 28), the pivot projection and the clamp projection projecting outwardly away from the outer periphery (the pivot projection 265 and handle 228 project outwardly away from the outer periphery of frame 236 as shown in id. at Fig. 28), 
a housing seal supported by the frame surrounding the central axis (a housing seal arrangement 237 supported by the frame 236 surrounding the central axis 231, id. at Fig. 10, [0107]);
wherein the clamp projection defines a non-linear bearing surface extending in a direction transverse to the central axis (handle 440 defines a non-linear bearing surface extending in a direction transverse to the central axis 231 as shown in id. at Fig. 10 and Fig. 28), with the nonlinear bearing surface being arranged relative to the pivot projection to cooperate for receiving forces in an axial direction of the central axis (the nonlinear bearing surface of handle 440 being arranged relative to the pivot projection 265  to cooperate for receiving forces in an axial direction of the central axis 231 as shown in id. at Fig. 1 and Figs. 25–26, [0147]).”

    PNG
    media_image2.png
    3
    1
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    782
    1133
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    854
    856
    media_image4.png
    Greyscale


Regarding Claim 2, Widerski teaches the limitation of the claim: 
“The filter element of claim l, wherein the frame is quadrilateral (framework 205 is quadrilateral as shown in Widerski Fig. 10, [0127]) including a pair of first sidewalls on opposed sides (sides 205c and 205d, id. at Fig. 11, [0127]), and a pair of second sidewalls on opposed sides and extending transversely between the first sidewalls (sides 205a and 205b extending transversely between sides 205a and 205b, id. at Fig. 11, [0127]), the pivot projection and the clamping projecting from the second sidewalls respectively on opposed sides (downwardly projecting arrangement 415 projecting from side 205b and handle 440 projecting from side 205a, id. at Fig. 11 and Fig. 28, [0127]).”
Claim 3 requires the frame being rectangular with the first sidewalls being longer than the second sidewalls. While Widerski does not explicitly disclose that that the frame 205 is rectangular with the first sidewalls 205c and 205d being longer than the second sidewalls 205a and 205b, in the analogous art of air filter assembly, Cross teaches that the shape of circular, oval, and rectangular or any particular shape for the air filter assembly to accommodate the filter cartridge. Cross, Fig. 2, col. 7, ll. 46–52.  Additionally, the instant disclosure does not teach that the shape of the frame is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this limitation fails to patentably distinguish over prior art because it is a matter of choice which a person of ordinary skill in the art would have found obvious. MPEP 2144.05(III)(B).
Regarding Claim 4, Widerski teaches the limitation of the claim: 
“The filter element of claim 2, further comprising at least one guide projection projecting outwardly away from the outer periphery along at least one of the first sidewalls (forward guide cam 421 projecting outwardly away from top sidewall of the perimeter band 260, Widerski, Fig. id. at Fig. 28, [0162])), being arranged to provide fix pivot projection guidance3.”
Regarding Claim 5, Widerski teaches the limitation of the claim:
“The filter element of claim 4, wherein the at least guide projection comprises a pair of guide projections projecting outwardly away from the outer periphery along opposed sides of the first sidewalls (a pair of guide cam 421 projecting outwardly away from the outer periphery along sidewall 205c and 205d, Widerski Fig. 28, [0162]) the guide projections being in the form of slide followers located to be adapted to slide along a housing rail surface (guide cam 421 being in the form of slide followers located to be adapted to rock forward by passage of a portion underneath forward cams or guides 421 between arrangement 420 and 411, arrangement 411 is the housing rail surface id. at Fig. 28, [0162]–[0164]).”
Claim 6 requires that the frame comprises a plurality of corner regions that extend fully between the inlet end and the outlet end, and recessed saddle regions between corner regions; and wherein the frame defines a continuous quadrilateral border region proximate the housing seal. 
Widerski teaches that the frame 205 comprises a plurality of corner regions that extend fully between the inlet end and outlet end (that frame corners that accommodate filter media pack corners 249, Widerski Fig. 11A, [0109]).  Widerski further teaches that frame defines a continuous quadrilateral border region proximate the housing seal (frame 205 defines a continuous quadrilateral house seal extension 264 proximate the housing seal 237, id. at Fig. 10, [0119]).  However, Widerski does not teach that the frame comprises recessed saddle regions 
Regarding Claim 7, Widerski teaches the limitation of the claim: 
“The filter element of claim 2, wherein the frame comprises a seal support flange projecting radially outwardly from the first and second sidewalls in surrounding relation of the filter media pack (projection 270 projecting axially outwardly from perimeter rim 260 of frame 236, which is surrounding relation of the filter media pack 235, Widerski Fig. 20, [0119]).”
Claim 8 requires that the filter element of claim 7 wherein the seal support flange and the housing seal are undulating in a direction along the first sidewalls, and are linear in a direction along the second sidewalls. 
While Widerski teaches that the seal support flange 270 and housing seal 237 are linear in a direction along the second sidewalls 205a and 205b (Widerski Figs. 10–11, [0119], [0127]), Widerski does not teach that the seal support flange 270 and the housing seal 237 along the first sidewalls 205c and 205d are undulating in a direction along the first sidewalls 205c and 205d.  In the analogous art of air cleaners, Gieseke discloses a seal arrangement with two wavy sections 806 and 808 undulating in a direction along a pair of opposed side walls. Gieseke Fig. 24, [0319].  Gieseke further discloses that the feature is configure to aid in inhibiting an improper cartridge from being installed in an air cleaner housing. Gieseke [0004].  It would have been obvious to modify the seal support flange 270 and the housing seal 237 on Widerski’s first 

    PNG
    media_image5.png
    663
    1022
    media_image5.png
    Greyscale

Regarding Claim 9, Widerski teaches the limitation of the claim: 
“The filter element of Claim 1, wherein the filter media pack is quadrilateral (filter media pack 235 is quadrilateral as shown in Widerski Fig. 10, [0107]) and the frame is quadrilateral (framework 236 is quadrilateral as shown in id. at Fig. 10, [0107]) to include a quadrilateral border region (house seal support extension 264, id. at Fig. 10, [0117]), and further comprising a quadrilateral filter pack seal sealing between the filter media pack and the quadrilateral border region (house seal support extension 264 is integral with the perimeter rim 260 with the 4).”
Claim 10 requires that the filter media pack is permanently bonded to the frame.  While Widerski does not explicitly disclose that the filter media pack 235 being permanently bonded to the frame 205, the examiner takes the position that the frame 205 would be permanently secured to the media pack 235 in the situation where these two elements are not separated from one another after they have been combined. 
Claim 11 requires that the non-linear bearing surface comprises a centering notch formed centrally and facing toward one of the inlet end and the outlet end, and wherein the centering notch projects away from the housing seal.  Claim 13 requires that the clamp projection comprises a block member defining an undercut to provide a handle structure configured for grasping.  Claim 14 requires that the filter element of claim 1, wherein clamp projection comprises a block member defining a central recess configured for receiving a center camming projection5 and first and second wings on opposed sides defining portions of the nonlinear bearing surface.  Claim 15 requires that the filter element Claim 14, wherein the non-linear bearing surface extends continuously through the recess and first and second wings. Claim 16 requires that the block member defines an outer plate portion spaced from the sidewall and connecting plate portions extending radially and connecting between the outer plate portion and the peripheral sidewall, the outer plate portion defining the non-linear bearing surface and defining a centering notch formed centrally and facing toward one of the inlet end and the outlet Claim 18 requires that the non-linear bearing surface is chevron shaped. 
While Widerski discloses a non-linear bearing surface of handle 440, Widerski does not disclose that the handle 440 comprises a centering notch formed centrally and facing toward one of the inlet end and the outlet end or the clamp projection contains a block member defining an undercut to provide a handle structure configured for grasping or the non-linear bearing surface extends continuously through the recess and the first and second wings or the non-linear bearing surface is chevron shaped.  In the analogous art of air filters, Ackermann discloses a grip tab 62 that contains a centering notch formed centrally and facing toward the outlet end. Ackermann Fig. 5, col. 8, ll. 49–55. Ackermann further discloses that the grip tab 62 is integrally injection-moded with the circumferential rim 72 and can operate with one hand. Ackermann Fig. 5, col. 8, ll. 49–66.  Ackermann’s grip tab 62 is beneficial because it can be gripped with one hand.  Ackermann col. 8, ll. 63–67. It would have been obvious to use Ackermann’s grip tab 62 in place of Widerski’s handle 440 so that a user can grip it with one hand. Ackermann Fig. 5, col. 8, ll. 49–66.  

    PNG
    media_image6.png
    493
    665
    media_image6.png
    Greyscale

Therefore, with this modification, the prior art teaches the limitation of Claim 11:
“The filter element of claim 1, wherein the non-linear bearing surface comprises a centering notch formed centrally and facing toward one of the inlet end and the outlet end, and wherein the centering notch projects away from the housing seal (Ackermann’s grip tab 62 contains a centering notch formed centrally and facing toward the outlet end, Ackermann Fig. 5, col. 8, ll. 49–55).”
Widerski in view of Ackermann teaches the limitation of Claim 13:
“The filter element of claim 1, wherein the clamp projection comprises a block member defining and an undercut to provide a handle structure configured for grasping (Ackermann’s grip tab 62 defining an undercut configured for grasping, Ackermann Fig. 5, col. 8, ll. 49–55).”
Widerski in view of Ackermann teaches the limitation of Claim 14:
“The filter element of claim 1, wherein damp projection comprises a block member defining a central recess configured for receiving a center camming projection and first and second wings on opposed sides defining portions of the nonlinear bearing surface (Ackermann’s grip tab 62 is a block member defining a central recess and first and second wings on opposed sides defining portions of the nonlinear bearing surface as seen in Fig. 8).”  
Widerski in view of Ackermann teaches the limitation of Claim 15:
“The filter element Claim 14, wherein the non-linear bearing surface extends continuously through the recess and first and second wings (the non-linear bearing surface of Ackermann’s grip tab 62 extends continuously through the recess and the first and second wings as seen in Fig. 8).”  


Widerski in view of Ackermann teaches the limitation of Claim 16:
“The filter element of Claim 14, wherein the frame defines a peripheral sidewall surrounding the filter media pack (framework 205 defines a perimeter rim 260 surrounding the filter media pack 235, Widerski Fig. 10, [0117]) and wherein the block member defines an outer plate portion spaced from the sidewall (Ackermann’s grip tab 62  in place of Widerski’s handle 440 defines an outer plate portion spaced from the sidewall as shown in Ackermann’s annotated Fig. 8) and connecting plate portions extending radially and connecting between outer plate portion and the peripheral sidewall (Ackermann’s grip tab 62  in place of Widerski’s handle 440 defines an connecting plate portion extending radially and connecting between the outer plate portion and Widerski’s perimeter rim 260, Ackermann Fig. 8), the outer plate portion defining the non-linear bearing surface (outer plate portion defining the non-linear bearing surface as shown in Ackermann Fig. 8) and defining a centering notch formed centrally and facing toward one of the inlet end and the outlet end (outer plate portion defining a centering notch formed centrally and facing toward one of the inlet end and the outlet end as shown in Ackermann’s  Fig. 8), and projecting away from the housing seal to provide the central recess (Ackermann’s grip tab 62  in place of Widerski’s handle 440 defining a center notch projecting away from Widerski’s housing seal 237 to provide a central recess as shown in Ackermann’s annotated Fig. 8).”
Widerski in view of Ackermann teaches the limitation of Claim 18:
“The filter element of Claim 1, wherein the non-linear bearing surface is chevron shaped (Ackermann’s grip tab 62 is chevron shaped as shown in Ackermann’s Fig. 8).”  


Regarding Claim 12, Widerski teaches the limitation of the claim: 
“The filter element of Claim 1, wherein the 
39. 	Regarding Claim 17, Widerski teaches the limitation of the claim:
“The filter element of Claim l, wherein the frame is a plastic member (framework is plastic, Widerski [0153]), the housing seal is a compressible elastomeric material for forming an axial seal (seal 237 is an axial seal made of molded polyurethane, which is compressible elastomeric material, id. at [0120]) and the filter media pack is at least one of a fluted construction (filter media pack is fluted, id. at [0055]) and a pleated construction (pleated filter cartridge, id. at [0054]) to provide a direct inline flow filter in the direction of the central axis (flow direction is in line with central axis 231, id. at Fig. 10, [0142]).”
Claim 19 requires that for the filter element of Claim 1, the filter element is configured for use with an air cleaner housing having a pivot receptacle in a housing base and a clamping cam surface on a pivotable housing lid, the filter element further comprising: wherein the pivot projection is configured and arranged for engagement with the pivot receptacle, and wherein the clamp projection is configured and arranged for engagement with the clamping cam surface, such that the filter element is configured to for developing axial damping force along the central axis for axial sealing of the housing seal, the housing seal being an axial seal.
These limitations fail to patentably distinguish over the prior art because they are directed to the structure of the “air cleaner housing” which is not a positively recited element of the claim 
Response to Arguments 
Election/Restriction
Applicant’s election with traverse of Invention Ⅰ is acknowledged. Applicant Rem. dated Dec.15, 2020 (“Applicant Rem.”) 1. The traversal is on the grounds that the restriction is burdensome for the applicant in terms of cost. Id. at 1.  The applicant stated that no reason for burden is evidenced in the office action as between group Ⅰ and Ⅱ. Id. at 1. Specifically, the applicant stated that group Ⅱ claim 25–31 should be rejoined to group Ⅰ because both directed to a non-linear bearing surface feature with claim 25 being a bit more specific in reciting a chevron shape. Id. at 2.  The applicant further noted that since the filter element claims are classified in the same class F02M35/03245, the restrictions reasons between group Ⅰ and group Ⅱ are not supported by MPEP 806.05(j). Id. at 2.  Additionally, the applicant requested reconsidering group Ⅲ and Ⅳ because all related to installation features that interact with a housing to position and subject to same classification. Id. at 2. Finally, the applicant stated that groups Ⅴ and VI does not add search burden since they are dependent claims of claim 1 and thus the restriction rationale is improper.  Id. at 2. This is not found persuasive for the reasons stated in the Requirement for Restriction/Election dated Oct.19, 2020.  
First, Group Ⅱ is not just more specific in reciting a chevron shape compared to group Ⅰ.  In fact, the limitation of chevron shape is not listed as the reason for restriction between group Ⅰ and group Ⅱ.  The examiner requested a restriction between group Ⅰ and group Ⅱ because group Ⅰ requires the limitations of a frame that supports the filter media pack, a seal support flange, and the frame comprises a plurality of corner regions and recessed saddle regions between corner 
Second, in response to the applicant’s argument of the restriction reason between group Ⅰ and group Ⅱ not being supported by the MPEP 806.05(j). Id. at 2.  The examiner respectfully pointed out here that “separate classification” is not the only reason for restriction.  Here, restriction is requested because group Ⅰ and group Ⅱ requires a different field of search.  For example, group Ⅰ would require keywords search for “support”, “seal support flange”, “frame with corner regions” and “recessed saddle regions” while group Ⅱ requires keywords search for “non-continuous”. The examiner takes the position that this causes an undue search burden. 
Third, in response to the applicant’s argument of group Ⅲ and Ⅳ being all related to installation features that interact with a housing to position and subject to same classification, id. at 2, the examiner appreciates that the applicant brings up that fact that they have a different focus with claim 32 relating to the guide projections and claim 35 relating to the undulating surface. Id. at 2. Other than this, the examiner also relies on the facts that group Ⅰ requires a seal support flange while group Ⅲ does not. Considering the facts above, the examiner takes the position that there is an undue search burden and respectfully requests the restriction to be maintained. 
Lastly, in response to applicant’s argument that group Ⅴ and group VI are depending claims of claim 1 and thus there is not much additional search burden. The examiner respectful brought to applicant’s attention to MPEP 608.01(n)(Ⅱ) (“The fact that a dependent claim which is otherwise proper might relate to a separate invention which would require a separate search or 
The requirement is still deemed proper and is therefore made FINAL.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Kaufmann reference is the 56-page foreign reference dated May 6, 2019 disclosed in IDS dated May 6, 2019. A copy of the machine translation is provided with the office action. The examiner relies on the original document for figure interpretation and the machine translation for text interpretation. 
        2 Widerski discloses multiple embodiments, with some of the part numbers only labeled on the first embodiment.  While the examiner mainly relies on the second embodiment for claim mapping, the first embodiment is used for mapping when the part is not labeled on the second embodiment.  This applies to all the claims.
        3 The examiner takes the position that this part is intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(Ⅱ).
        4 Although Widerski does not explicitly disclose the filter pack seal being quadrilateral, the examiner takes the position that the seal has to be applied to the contact area between the filter media pack 235 and the perimeter rim 260, and the contact area is quadrilateral. 
        5 The examiner takes the position that this limitation is intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(Ⅱ).